DETAILED ACTION
This is in response to the application filed on 11/17/2020 in which claims 1-18 are preserved for examination; of which claims 1 and 10 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-3, 7-12, and 16-18 of the instant application are rejected on the ground of nonstatutory double patenting over claims 1-4 and 7-9 of U.S. Patent No. 10,884,999 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in claims 1-3, 7-12, and 16-18 of the instant application is disclosed and covered by claims 1-4 and 7-9 of the U.S. Patent No. 10,884,999 except the bolded limitations, as follows:

U.S. Patent No. 10,884,999
Instant Application 
1. A system for improving a distributable model with biases contained in distributed data, comprising: a network-connected distributable model source comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor, cause the processor to: serve instances of a plurality of distributable models; and a directed computation graph module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor, cause the processor to: receive at least an instance of at least one of the distributable models from the network-connected computing system; operate a directed computational graph comprising a plurality of data transformation nodes; remove a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes; create a cleansed dataset based on the instance of the distributable model and the removed biases; wherein the biases comprise trends exhibited within the data; wherein the biases are automatically intelligently weighted and corrected by the distributed computational graph to generalize the dataset for use in a distributable model; train the instance of the distributable model with the cleansed dataset; and generate an update report based at least in part by updates to the instance of the distributable model.

[Note that the above bolded limitation is not recited in the claims of instant application]
1. A system for improving a distributable model with distributed data, comprising: a distributable model source comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the 5programmable instructions, when operating on the processor, cause the processor to: store a plurality of instances of a distributable model; and serve instances of the distributable model; and a directed computational graph module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, 10wherein the programmable instructions, when operating on the processor, cause the processor to: receive an instance of the distributable model from the computing system; operate a directed computational graph comprising a plurality of data transformation nodes; remove a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes; 15create a cleansed dataset based on the instance of the distributable model and the removed biases; wherein the biases are automatically corrected by the distributed computational graph to generalize the dataset for use in a distributable model; train the instance of the distributable model with the cleansed dataset; and 20generate an update report based upon which remote instances of the distributable model may be adjusted to take into account the training of the instance of the distributable model using the using the cleansed dataset.
7. A method for improving a distributable model with biases contained in distributed data, comprising the steps of: (a) serving instances of a plurality of distributable models with a network-connected distributable model source; (b) receiving at least an instance of at least one of the distributable models from the network-connected computing system with a directed computation graph module; (c) operating a directed computational graph comprising a plurality of data transformation nodes; (d) removing a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes; (e) creating a cleansed dataset based on the instance of the distributable model and the removed biases; wherein the biases comprise trends exhibited within the data; wherein the biases are automatically intelligently weighted and corrected by the distributed computational graph to generalize the dataset for use in a distributable model; (f) training the instance of the distributable model with the cleansed dataset with the directed computation graph module; and (g) generating an update report based at least in part by updates to the instance of the distributable model with the directed computation graph module.

[Note that the above bolded limitation is not recited in the claims of instant application]
10. A method for improving a distributable model with distributed data, comprising the steps of: (a) serving instances of a distributable model with a distributable model source; (b) receiving an instance of the distributable model from the computing system with a directed 20computational graph module; (c) operating a directed computational graph comprising a plurality of data transformation nodes; (d) removing a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes; e) creating a cleansed dataset based on the instance of the distributable model and the removed 25biases; wherein the biases are automatically intelligently weighted and corrected by the distributed computational graph to generalize the dataset for use in a distributable model; (f) training the instance of the distributable model with the cleansed dataset using the directed computation graph module; and 21(g) generating an update report based upon which remote instances of the distributable model may be adjusted to take into account the training of the instance of the distributable model using the using the cleansed dataset.


The subject matter of “may be adjusted to take into account the training of the instance of the distributable model using the using the cleansed dataset,” recited in claims 1 and 10 of the instant application is not positively recited in the claims and the feature of “generating an update report based at least in part by updates to the instance of the distributable model with the directed computation graph module” recited in claims 1 and 7 of the 10,884,999 inherently discloses that. And motivation for doing so would have been to enable the instant application to generate an adjusted report based on update to the training of models.

Moreover, 
Claims 1-18 are rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 10,860,951 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Although, the subject matter disclosed by claims of in the instant application and claims 1-18 of the U.S. Patent No. 10,860,951 are not identical but they cover similar scopes. The subject matter claimed in the instant application is anticipated and covered by claims 1-18 of the U.S. Patent No. 10,860,951 except the bolded limitations, as follows:

U.S. Patent No. 10,860,951
Instant Application 
1. A system for improving a distributable model with distributed data, comprising: a network-connected distributable model source comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor, cause the processor to: serve instances of a distributable model; and a directed computational graph module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor, cause the processor to: receive at least an instance of the distributable model from the network-connected computing system; operate a directed computational graph comprising a plurality of data transformation nodes; remove a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes; create a cleansed dataset based on the instance of the distributable model and the removed biases; wherein the biases comprise trends exhibited within the data; wherein the biases are automatically intelligently weighted and corrected by the distributed computational graph to generalize the dataset for use in a distributable model; train the instance of the distributable model with the cleansed dataset; and generate an update report based at least in part by updates to the instance of the distributable model. 

[Note that the above bolded limitation is not recited in the claims of instant application]
1. A system for improving a distributable model with distributed data, comprising: a distributable model source comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the 5programmable instructions, when operating on the processor, cause the processor to: store a plurality of instances of a distributable model; and serve instances of the distributable model; and a directed computational graph module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, 10wherein the programmable instructions, when operating on the processor, cause the processor to: receive an instance of the distributable model from the computing system; operate a directed computational graph comprising a plurality of data transformation nodes; remove a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes; 15create a cleansed dataset based on the instance of the distributable model and the removed biases; wherein the biases are automatically corrected by the distributed computational graph to generalize the dataset for use in a distributable model; train the instance of the distributable model with the cleansed dataset; and 20generate an update report based upon which remote instances of the distributable model may be adjusted to take into account the training of the instance of the distributable model using the using the cleansed dataset.
10. A method for improving a distributable model with distributed data, comprising the steps of: (a) serving instances of a distributable model with a network-connected distributable model source; (b) receiving at least an instance of the distributable model from the network-connected computing system with a directed computational graph module; (c) operating a directed computational graph comprising a plurality of data transformation nodes; (d) removing a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes; (e) creating a cleansed dataset based on the instance of the distributable model and the removed biases; wherein the biases comprise trends exhibited within the data; wherein the biases are automatically intelligently weighted and corrected by the distributed computational graph to generalize the dataset for use in a distributable model; (f) training the instance of the distributable model with the cleansed dataset with the directed computation graph module; and (g) generating an update report based at least in part by updates to the instance of the distributable model with the directed computation graph module. 

[Note that the above bolded limitation is not recited in the claims of instant application]
10. A method for improving a distributable model with distributed data, comprising the steps of: (a) serving instances of a distributable model with a distributable model source; (b) receiving an instance of the distributable model from the computing system with a directed 20computational graph module; (c) operating a directed computational graph comprising a plurality of data transformation nodes; (d) removing a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes; e) creating a cleansed dataset based on the instance of the distributable model and the removed 25biases; wherein the biases are automatically intelligently weighted and corrected by the distributed computational graph to generalize the dataset for use in a distributable model; (f) training the instance of the distributable model with the cleansed dataset using the directed computation graph module; and 21(g) generating an update report based upon which remote instances of the distributable model may be adjusted to take into account the training of the instance of the distributable model using the using the cleansed dataset.


The subject matter of “may be adjusted to take into account the training of the instance of the distributable model using the using the cleansed dataset,” recited in claims 1 and 10 of the instant application is not positively recited in the claims and the feature of “generating an update report based at least in part by updates to the instance of the distributable model with the directed computation graph module” recited in claims 1 and 10 of the 10,860,951 inherently discloses that. And motivation for doing so would have been to enable the instant application to generate an adjusted report based on update to the training of models.
The claims of the patent "anticipate" the claims of the application. Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim. Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
	
Claim Objections
Claims 1 and 10 are objected to because of the following informalities: the claims mention the term ‘using” twice in the “using the using the cleansed dataset” at the end of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter of “remove a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes;…wherein the biases are automatically corrected by the distributed computational graph to generalize the dataset for use in a distributable model;15..” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification of current invention describes removing data biases, but it does not mention removing the data biases using a portion of data transformation nodes. Moreover, the specification is silent with respect to the claimed feature of wherein the biases are automatically corrected by the distributed computational graph to generalize the dataset for use in a distributable model. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10, 
As it was explained above the specification do not describe the features of “remove a plurality of data biases within the instance of the distributable model using at least a portion of the plurality of data transformation nodes;…wherein the biases are automatically corrected by the distributed computational graph to generalize the dataset for use in a distributable model. It is not clear to a person of ordinary skill in the art that how these features were executed. As such, the metes and bounds of the claims are not clear. 15..
Furthermore, 
Claims 1 and 10 recites the limitation of "the computing device" in lines 10 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Moreover, 
Claims 1 and 10 recites the limitation of “the distributed computational graph” in line 16 and 10, respectively. There is insufficient antecedent basis for this limitation in the claims. It is not clear whether “the distributed computational graph” refers back to the “directed computational graph” mentioned earlier in the claims or it is a new graph.
Regarding claims 2-9 and 11-18,
said claims dependent on the rejected claims 1 and 10 and inherit the same deficiency. Therefore, claims 2-9 and 11-18 are rejected for the same reason set forth in rejections of claims 1 and 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Strom, US 10,152,676 in view of Radivojevic et al., US 2016/0028580 (Radivojevic, hereafter) further in view of Hu et al., US 2018/0276560 (Hu, hereafter) and further in view of Matsuoka, US 5,953,011.
Regarding claim 1,
Strom discloses a system for improving a distributable model with distributed data, comprising: 
a distributable model source comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor (See Strom: at least Fig. 1 and col. 6, lines 3-45 and col. 12, lines 20-67, a model data store 104 which could be server device that stores instructions in a memory processed by a processor is a network connected distributable model source for the model training nodes 102A and 102B), cause the processor to: 
store a plurality of instances of a distributable model; and serve instances of a distributable model (See Strom: at least Fig. 1 and col. 4, lines 45-51, storing and providing data and training (i.e. serving) to copies (i.e. instances) of models); and 
a directed computation graph module comprising a memory, a processor, and a plurality of programming instructions stored in the memory thereof and operable on the processor thereof, wherein the programmable instructions, when operating on the processor (See Strom: at least Fig. 1 and col. 6, lines 3-45 and col. 12, lines 20-67, nodes 102A-B and computing modules), cause the processor to: 
receive an instance of the distributable model from the computing system (See Strom: at least Fig. 1 and col. 4, lines 45-51, nodes 102A-B, receive copies of models).
Strom discloses the limitations as stated above including creating a cleansed dataset. However, Storm does not expressly teach operate a directed computational graph comprising a plurality of data transformation model.
On the other hand, Radivojevic discloses a directed graph containing data transformation as nodes of the directed graph (See Radivojevic: at least Fig. 5 and para 5 and 71). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Strom with Radivojevic’s teaching in order to operate a directed computational graph comprising a plurality of data transformation model. The motivation for doing so would have been to improve functionality of the system by representing transformation or changes to distributable model as transformation nodes in a directed graph.
Although, the combination of Storm and Radivojevic discloses using transformation nodes in a directed graph training copies of models with input data set, it does not expressly teach removing a plurality of data biases within data; creating a cleansed dataset and the removed biases; wherein the biases are automatically corrected to generalize the dataset for use in a model; and training model with the cleansed dataset.
On the other hand, Hu discloses cleansing data and removing incorrect, irrelevant, and faulty data (i.e. biases), creating cleansed data for a model, the incorrected and faulty data is automatically corrected and training models with the cleansed and corrected data (See Hu: at least para 27, 34, and 66). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Strom with Hu’s teaching in order to remove a plurality of data biases within the instance of the distribution model using at least a portion of the plurality of data transformation nodes; create a cleansed dataset based on instance of the distributed model and the removed biases; wherein the biases are automatically corrected by the distributed computational graph to generalize the dataset for use in a distributed model; and train the instance of the distributable model with the cleansed dataset. The motivation for doing so would have been to improve accuracy of instance of models by removing inaccurate and biased data from training data.
The combination of Strom, Radivojevic, and Hu discloses the limitations as stated above including instances of distributable model. However, it does not expressly teach generating an update report based at least in part by updates model. 
On the other hand, Matsuoka discloses reporting updates or modification to a model which is generating a report based on updates to the model (See Matsuoka: at least Fig. 8-9 and col. 11, lines 7-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Strom, Radivojevic, and Hu with Matsuoka’s teaching in order to generate an update report based upon which remote instance of the distributable model may be adjusted to take into account the training of the instances of the distributable model using the cleansed dataset. The motivation for doing so would have been to improve functionality of the system by reporting of updates to the source computing device in order to adjust operations associated with models according to the updates.
Regarding claim 2,
the combination of Strom, Radivojevic, Hu, and Matsuoka discloses wherein at least a portion the cleansed dataset is data that has had sensitive information removed (See Hu: at least para 34, credit card or voter data). 
Regarding claim 3,
the combination of Strom, Radivojevic, Hu, and Matsuoka discloses wherein the at least a portion of the update report is used by the distributable model source to improve the distributable model (See Matsuoka: at least Fig. 8-9 and col. 11, lines 7-10).
Regarding claim 4,
the combination of Strom, Radivojevic, Hu, and Matsuoka discloses wherein at 
least a portion of the data stored in memory is medical-related data (See 
Hu: at least para 33, health diagnosis information). 
Regarding claim 6,
the combination of Strom, Radivojevic, Hu, and Matsuoka discloses wherein at least a portion of the data stored in memory is banking-related data(See Hu: at least para  34-35, credit card information). 
Regarding claims 10-13 and 15,
the scopes of the claims are substantially the same as claims 1-4 and 6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-4 and 6, respectively.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Strom, US 10,152,676 in view of Radivojevic et al., US 2016/0028580 further in view of Hu et al., US 2018/0276560 and further in view of Matsuoka, US 5,953,011. and further in view of Bugay et al., US 2017/0017897 (Bugay, hereafter).
Regarding claim 5,
the combination of Strom, Radivojevic, Hu, and Matsuoka discloses storing data in memory. However, it does not expressly teach that wherein at least a portion of the data stored in memory is crime-related data. 
On the other hand, Bugay discloses storing crime related data in a repository (See Bugay: at least para 88). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of the combination of Strom, Radivojevic, Hu, and Matsuoka with Bugay’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the system by using criminal data in training models.
Regarding claim 14,
the scope of the claim is substantially the same as claim 5, and is rejected on the same basis as set forth for the rejection of claim 5.

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Strom, US 10,152,676 in view of Radivojevic et al., US 2016/0028580 further in view of Hu et al., US 2018/0276560 further in view of Matsuoka, US 5,953,011 and further in view of Dalal et al., US 2011/0225287 (Dalal, hereafter).
Regarding claim 7,
the combination of Strom, Radivojevic, Hu, and Matsuoka discloses including reporting updates back to a computing device. However, it does not expressly teach classifying an incoming report based at least in part by geographical origin of the incoming report. 
On the other hand, Dalal discloses categorizing a report based on geographical information of the report (See Dalal: at least para 35). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of the combination of Strom, Radivojevic, Hu, and Matsuoka with Dalal’s teaching in order to wherein the distributable model source classifies an incoming update report based at least in part by geographical origin of the incoming update report. The motivation for doing so would have been to improve functionality of the system by organizing reports facilitating identifying a particular report based on geographical location.
Regarding claim 8,
the combination of Strom, Radivojevic, Hu, Matsuoka, and Dalal discloses wherein the update report is used to improve a distributable model specific to the geographical origin (See Matsuoka: at least Fig. 8-9 and col. 11, lines 7-10).
Regarding claim 9,
the combination of Strom, Radivojevic, Hu, Matsuoka, and Dalal discloses wherein the distributable model specific to the geographical origin is updated using update reports from geographical origins (See Matsuoka: at least Fig. 8-9 and col. 11, lines 7-10).
Regarding claims 16-18,
the scopes of the claims are substantially the same as claims 7-9, respectively, and are rejected on the same basis as set forth for the rejections of claims 7-9, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mankovskii, US 2018/0349769 discloses a central computing system is configured to maintain an at least partially trained neural network and information that specifies data formats for inputs to the model and outputs from the model. In some embodiments, partner computing systems maintain subsections of the neural network model and may train them using data that is not shared with other partner computing systems or the central computing system. 
Suleiman et al., US 2018/0081913 disclosing maintaining an at least partially trained neural network and information that specifies data formats for inputs to the model and outputs from the model. 
Sherman, US 2017/0154089 disclosing using the metadata and visual specification, form a data flow graph, which is a directed graph including data nodes and transform nodes. Each transform node specifies a set of inputs for retrieval, where each input corresponds to a data node. Each transform node also specifies a transform operator that identifies an operation to be performed on the inputs. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        07/15/2022